Citation Nr: 0927592	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-35 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to increased evaluations for peripheral 
neuropathy of the right lower extremity, associated with type 
II diabetes mellitus, initially evaluated as 20 percent 
disabling beginning on March 18, 2005 and as 40 percent 
disabling beginning on January 28, 2009.

2.  Entitlement to increased evaluations for peripheral 
neuropathy of the left lower extremity, associated with type 
II diabetes mellitus, initially evaluated as 20 percent 
disabling beginning on March 18, 2005 and as 40 percent 
disabling beginning on January 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for peripheral neuropathy of both lower extremities and 
assigned separate initial 10 percent evaluations as of March 
18, 2005.  

In December 2008, the Board remanded this case for additional 
development.  Subsequently, in an April 2009 rating decision, 
both evaluations for lower extremity peripheral neuropathy 
were increased to 20 percent from March 18, 2005 and to 40 
percent from January 28, 2009, the date of the most recent VA 
examination.  As these evaluations all represent less than 
the maximum available, all stages of evaluation remain at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

At the time of the December 2008 remand, the Veteran's appeal 
also included a claim for service connection for peripheral 
neuropathy of the left upper extremity.  In the April 2009 
rating decision, however, service connection was granted for 
peripheral neuropathy of the left upper extremity.  It does 
not appear that the Veteran has furnished the agency of 
original jurisdiction with a Notice of Disagreement regarding 
this grant to date, but the assigned evaluation was included 
as an issue on appeal in a July 2009 brief that the Veteran's 
representative submitted to the Board.  As such, this matter 
is referred back to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

In the December 2008 remand, the Board noted that under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008), a 60 percent 
evaluation is assigned in cases of severe incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy.  
The Board further indicated that the report of a September 
2007 VA diabetes mellitus examination, which contains a 
diagnosis of severe peripheral neuropathy of the lower 
extremities, did not address the question of muscular 
atrophy.  The Board also noted that service connection was 
separately in effect for marked residuals of burns of both 
feet, ankles, and heels, with impaired circulation.  As such, 
the Board stressed that it would need to be determined 
whether any muscular atrophy, if found, was attributable to 
the burn disorder, rather than to the service-connected 
peripheral neuropathy.  

Upon a review of the post-remand January 2009 VA peripheral 
nerves examination report, the Board notes that the 
examination did address the degree of polyneuropathy in the 
lower extremities.  The examination report, however, did not 
address the question of whether there was muscular atrophy of 
the lower extremities.  As such, the VA examination was not 
completed in compliance with the Board's instructions, and a 
further examination is needed.  See Stegall, supra.

The Board further notes that, in assigning staged ratings in 
the April 2009 rating decision, the Remand and Rating 
Development Team of the Huntington, West Virginia VARO did 
not discuss the clinical significance of the aforementioned 
diagnosis from the September 2007 diabetes mellitus 
examination report.  The Board thus finds that it would be 
helpful for the examiner who is conducting the upcoming VA 
examination to address the significance of those prior 
examination findings.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected peripheral neuropathy of the 
right and left lower extremities.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should provide an opinion as to 
the extent (i.e., moderately severe, 
severe, etc.) of the peripheral 
neuropathy for each extremity.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note whether the Veteran has 
muscular atrophy of either lower 
extremity as a result of the peripheral 
neuropathy (as opposed to the separately 
service-connected burn injury), and, if 
so, whether such muscular atrophy is 
marked in degree.  The examiner is also 
requested to review the report of the 
September 2007 VA diabetes mellitus 
examination and discuss whether such 
atrophy, if presently found, was evident 
at that time as well.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  The report of the requested VA 
examination should be carefully reviewed.  
If any deficiencies in the report are 
noted, it should be returned to the 
examiner for completion.  

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  In readjudicating 
these claims, both the initial 20 percent 
evaluations and the current 40 percent 
evaluations, effective from January 28, 
2009, should be addressed.  If the 
determination of either claim remains 
less than fully favorable to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


